   4:19-cr-03038-RGK-CRZ Doc # 79 Filed: 10/08/20 Page 1 of 1 - Page ID # 198




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                        Plaintiff,                                      4:19CR3038

       vs.
                                                                           ORDER
THOMAS W. HIRD,

                        Defendant.


        Upon review of Defendant’s motion to continue and the government’s
response,

        IT IS ORDERED:

        1)      Defendant’s motion, (Filing No. 77), is denied.

        2)      Trial of this case remains scheduled to commence on October 26,
                2020.

        Dated this 8th day of October, 2020.

                                                         BY THE COURT:

                                                         s/ Cheryl R. Zwart
                                                         United States Magistrate Judge




*This opinion may contain hyperlinks to other documents or Web sites. The U.S. District Court for the
District of Nebraska does not endorse, recommend, approve, or guarantee any third parties or the
services or products they provide on their Web sites. Likewise, the court has no agreements with any of
these third parties or their Web sites. The court accepts no responsibility for the availability or
functionality of any hyperlink. Thus, the fact that a hyperlink ceases to work or directs the user to some
other site does not affect the opinion of the court.
